Title: Thomas Jefferson to Thomas Mann Randolph, 5 March 1817
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Monticello
Mar. 5. 17.
          
          I inclose you a letter from Judge Peters, president of the board of agriculture at Philadelphia, solliciting either a drawing or a model of your hill-side plough. I prefer sending it to you while at Varina, because as you have Isaac there you may find it as easy to have the plough made there as a model, and from Varina you can give it a ready passage to Philadelphia. this however as is convenient to yourself.
          Anne continued mending and was able to be taken up out of her bed and to set sit up two or three days, until she was taken with a bowel complaint which has checked her course of convalescence. Dr Bankhead had gone down before this came on her. every body else is well here.   At court the day before Yesterday, Yancey declined offering himself for any thing; and Maury & mr Clarke having declined also, Dabney Minor &  Capt Clarke became sole candidates. no opposition to Cabell. ever and affectionately yours.
          Th: Jefferson
        